Citation Nr: 0103468	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 780	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1947 to December 
1958.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1999 RO decision which denied a claim 
for a TDIU rating.  


FINDINGS OF FACT

1.  The veteran is currently service-connected for 
schizophrenic reaction, paranoid type, rated 70 percent and 
for bronchial asthma with vasomotor rhinitis, rated 0 percent 
(noncompensable).  His combined service-connected disability 
rating is 70 percent.  

2.  The veteran has the equivalency of a high school 
education (GED) and employment experience as a truck driver; 
he last worked in 1991 when he stopped working due to an 
injury.  

3.  His service-connected disabilities do not preclude 
substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2000).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1947 to December 
1958.  A review of his service medical records reveals that 
he was seen in August 1958 after exhibiting disconnected 
speech and a bizarre pattern of replies.  The diagnosis was 
suspected schizophrenic reaction, acute, paranoid type.  On 
separation examination in October 1958, a diagnosis of 
schizophrenic reaction, paranoid type, chronic, moderate was 
shown.  It was noted that his psychiatric condition was 
manifested by ideas of reference, visual hallucinations, 
inappropriate affect, and over-intellectualization.  In 
November 1958, a medical board proceeding determined that the 
veteran was medically unfit for further military duty due to 
his psychiatric diagnosis.  

On VA examination in August 1959, the diagnosis was 
schizophrenic reaction, paranoid type, in partial remission 
with poor social and industrial adjustment.  

In a September 1959 decision, the RO granted service 
connection for his psychiatric disability, with a 70 percent 
evaluation.  Service connection for chronic bronchial asthma 
with vasomotor rhinitis was also granted with a 0 percent 
(noncompensable) evaluation.  

On VA examination in January 1960, the diagnosis was 
schizophrenic reaction, paranoid type, in partial remission, 
chronic, manifested by impaired judgment, lack of insight, 
vague paranoid trends, and ideas of reference with poor 
social and industrial impairment.  

On VA examinations in September 1961 and October 1962, the 
diagnoses were schizophrenia, paranoid type, chronic, severe.  

The veteran underwent a VA social and industrial survey in 
December 1963.  The veteran reported that he completed 
courses for his GED and attended a training school for two 
years.  It was noted that the veteran was leading a nomadic 
and aimless type of life, socially and industrially, 
traveling to and from various cities.  

On VA psychiatric examination in November 1963, the veteran 
complained of restlessness, becoming easily upset, and 
feelings of frustration.  He indicated that he had been 
totally unemployed since leaving the service in 1958, despite 
attempts at finding work.  The diagnosis was schizophrenic 
reaction, paranoid type, chronic, in partial remission.  It 
was noted that his psychiatric condition was manifested by 
vague paranoid trends, ideas of reference, fearfulness, 
seclusiveness, a feeling of frustration, and mild depression.  

On VA examination in December 1965, the veteran reported 
frequent difficulty sleeping, frustration, worry over his 
family situation, restlessness, becoming easily upset, and 
other vague complaints.  The diagnosis was schizophrenic 
reaction, paranoid type, chronic, in partial remission.  It 
was noted that his psychiatric disability was manifested by 
paranoid trends, fearfulness, ideas of reference, vague 
auditory hallucinations, seclusiveness, feelings of 
frustration, and depression.  

A January 1999 VA emergency room record shows that the 
veteran was seen with complaints of hearing voices.  He 
denied suicidal or homicidal ideations.  He said that he had 
been hearing the voices for approximately 40 years; however, 
they were now worrying him because they were increasing in 
frequency over the past month.  The examiner noted that his 
speech was extremely tangential.  A past medical history of 
possible hypertension and asthma were noted.  The diagnostic 
impression was chronic psychiatric disorder, likely 
schizophrenia, with an increase in symptoms over the last 
month.  

During an initial intake evaluation at a VA behavior health 
program in January 1999, the veteran related that he had not 
been on medication for his psychiatric condition for some 
time.  He indicated that after service, he worked as a truck 
driver but he could not remember when he retired or for how 
long he drove.  He reported that he was forced to leave work 
after a battery explosion damaged one of his eyes.  It was 
noted that the veteran was essentially homeless and spent 
time in shelters.  On mental status evaluation, it was noted 
that the veteran's grooming and hygiene appeared neglected.  
His mood was irritable and threatening, at times.  The 
veteran reported poor sleep and restlessness.  Minimal 
alcohol use was noted.  He stated that he experienced 
frequent auditory hallucinations.  The examiner noted that 
his insight was poor and his judgment was extremely impaired 
by psychosis.  The diagnosis was schizophrenia, chronic, 
paranoid type and rule out alcohol abuse.  

A January 1999 VA evaluation reflected that the veteran 
reported chronic hallucinations and paranoia.  He admitted 
using crack cocaine and modest alcohol usage.  The diagnosis 
was chronic paranoid schizophrenia, provisional; rule out 
dementia; cocaine dependence, provisional, and rule out 
alcohol abuse or dependence.  The Global Assessment of 
Functioning (GAF) score was 35.  

A January 1999 VA medical record notes that the veteran gave 
a history of smoking crack cocaine for 10 years.  He stated 
that he wanted help to stop using drugs and alcohol.  The 
veteran indicated that he was able and willing to get 
employment.  He was subsequently admitted to a VA substance 
abuse treatment program.  

VA medical records dated from January 1999 to February 1999 
show that the veteran received group and individual treatment 
related to substance abuse issues.  

A February 1999 VA hospital discharge summary reflects 
discharge diagnoses of alcohol dependence, cocaine 
dependence, and schizophrenia.  The GAF score was listed as 
50.  

A February 1999 VA medical record reflects that the veteran 
indicated that he was employed "on and off" for years 
driving tractor trailer trucks.  He said that he lost his 
last job but was vague about the reasons.  The veteran 
claimed that he planned to obtain financial support through 
various means in order to purchase his own truck and become 
an independent operator.  On mental status examination the 
veteran was alert and oriented.  Hallucinations and delusions 
were denied.  He reported a lifelong history of terminal 
insomnia.  The veteran was described as future oriented and 
denied any suicidal or homicidal ideation.  The diagnostic 
impression was schizophrenia, paranoid type, in partial 
remission; alcohol dependence, in early remission, and 
cocaine dependence, in early remission.  

VA medical records dated February 1999 to March 1999 reveal 
that the veteran attended individual therapy to address his 
psychiatric and substance abuse issues.  It was noted that he 
denied psychotic symptoms, including any frank persecutory 
delusions.  A March 1999 record notes that the veteran stated 
his intention to return to alcohol use.  

In March 1999, the veteran filed an application for increased 
compensation based on unemployability.  He related that he 
attended two years of college.  He indicated that he last 
worked in 1991 as a tractor trailer driver.  The veteran 
related that he lost depth perception in his right eye in 
1991 and had not worked since that time.  He said that he was 
homeless and living in a veteran's center.  

On VA examination in April 1999, it was noted that the 
veteran's reported age was 71 years old.  He indicated that 
he had worked "on and off" since 1947 as a truck driver.  
He said that he felt able to work and had plans to get his 
truck back.  The examiner felt that such was fairly unlikely 
and unrealistic.  On mental status examination, the veteran 
described experiences suggestive of occasional ideas of 
reference, vague paranoia, and vague auditory, visual, and 
other perceptual disturbances for many years.  The examiner 
noted that the veteran demonstrated denial, poor insight, and 
minimization of problems and their effects.  The veteran 
denied an anxious or distressed mood.  He related that he had 
no sleep complaints, with or without medication.  The 
examiner indicated that the veteran had a surprisingly intact 
memory.  The diagnostic impression included schizophrenia, 
paranoid type, chronic and residual alcohol and cocaine 
abuse, in early remission.  Housing concerns were noted as a 
psychosocial stressor.  The GAF score attributable to his 
service-connected condition was 58.  The examiner indicated, 
after having reviewed the available record, that the veteran 
did not appear to have a history of psychotic exacerbations 
subsequent to his initial break.  It was noted that he did 
exhibit some continued residual disturbances of perception 
and ideation.  With regard to his occupational functioning, 
it was noted that his job skills and occupational 
opportunities were likely to be limited in expected ways due 
to long disuse and his age.  The examiner further indicated 
that there did not appear to be pronounced psychiatric 
symptoms which would clearly prohibit successful industrial 
adjustment.  It was noted that his behavior did not appear 
bizarre, disorganized, or unusually odd in ways which might 
prohibit the ability to utilize work relationships in a 
functional manner.  



II.  Analysis

The veteran claims that a total disability compensation 
rating based on individual unemployability (TDIU rating) is 
warranted.  The RO has properly developed the evidence and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  Consideration is given to such factors 
as the extent of the service-connected disability, and 
employment and educational background, and it must be shown 
that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.  

The veteran is currently service-connected for schizophrenic 
reaction, paranoid type, rated 70 percent and for bronchial 
asthma with vasomotor rhinitis, rated 0 percent 
(noncompensable).  His combined service-connected disability 
rating is 70 percent.  Therefore, he meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis, and the 
determinative issue becomes whether the veteran is 
unemployable due to service-connected disabilities.  The 
Board notes that the veteran's service-connected psychiatric 
disability has been rated 70 percent disabling for over 20 
years, and thus the 70 percent rating is protected from 
reduction.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal ratings of 
disability.  Id. Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

The veteran has the equivalency of a high school education 
(GED), and his reported post-service employment history 
reveals that he worked as a truck driver for several years 
until he retired in 1991.  At various times, the veteran has 
reported that he stopped working as a truck driver due to an 
eye injury which affected his depth perception.  The veteran 
has not held a paying job since 1991, has remained 
unemployed, and there is no indication that he has attempted 
to work since retiring, despite some recent statements 
suggesting his intention to return to his previous 
occupation.  In any event, the evidence does not show that he 
stopped working in 1991 based on his service-connected 
disabilities.  

The Board notes that the veteran has a history of non-
service-connected alcohol and substance abuse, which has been 
the subject of treatment during the period of the appeal.  
Disability attributable to such substance abuse may not be 
considered in support of the claim for a TDIU rating.  38 
C.F.R. § 4.14.  

The recent medical evidence shows that the veteran has 
significant impairment due to his service-connected 
psychiatric disorder but there is no medical evidence to show 
that such disability renders him incapable of performing the 
physical and mental acts required by employment for which he 
may be qualified.  In this regard, the Board notes the 
comments of the 1999 VA examiner that the veteran did not 
demonstrate pronounced psychiatric symptoms which would 
clearly prohibit successful industrial adjustment.  

The picture that has been presented is, in the Board's view, 
more consistent with work stoppage due to a non-service-
connected work-related injury, non-service-connected 
substance abuse or advancing age, none of which may be 
considered as a factor in evaluating claims for a TDIU 
rating.  38 C.F.R. §§ 4.14, 4.19.

Excluding the adverse effects of advancing age and non-
service-connected conditions, the weight of the evidence 
shows that the veteran's service-connected disorders do not 
prevent him from performing the physical and mental acts 
required for gainful employment.  While his service-connected 
psychiatric disorder presents a significant industrial 
impairment, as reflected by the 70 percent compensation 
rating, there are no circumstances to place the veteran's 
case in a different position than similarly rated veterans. 
Van Hoose, supra.  Considering the nature and severity of the 
veteran's service-connected disorders, and his educational 
and work background, he is still capable of gainful 
employment.  Accordingly, a total compensation rating based 
on individual unemployability is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






ORDER

A total disability compensation rating based on individual 
unemployability is denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

